Citation Nr: 0120760	
Decision Date: 08/14/01    Archive Date: 08/16/01

DOCKET NO.  98-20 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for organic heart 
disease with structural lesion and myocardial damage, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



REMAND

The veteran served on active duty from September 1942 to 
December 1945.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which continued a 10 percent rating 
for the veteran's heart condition.

In February 2001, the Board remanded the claim for the 
purpose of obtaining a VA cardiac examination.  Said 
examination was accomplished in March 2001.  The examiner 
reviewed the veteran's claims folder and the doctor noted 
that the veteran's hypertension was "fairly well 
controlled" and there was no evidence of any valve disease.  
The examination itself produced the following results:

	. . . blood pressure is 123/71 and 
pulse is 79. . . The jugular venous pulse 
and carotid pulse are both normal. . . . 
HEART:  the heart is not palpably 
enlarged.  The heart sounds are distant, 
but there were no murmurs and the rhythm 
is regular.  There is no peripheral 
edema.

The doctor diagnosed the veteran as having controlled 
hypertension with normal renal function.  The examiner did 
not find evidence of valvular heart disease and while the 
doctor did state that the veteran might be suffering from 
coronary artery disease, the "echo" showed no wall motion 
abnormalities and there was no chest pain.  The examiner 
further concluded that the veteran's shortness of breath and 
other complaints were primarily associated with the veteran's 
nonservice-connected pulmonary conditions/disabilities.

Based on the obtained results from the March 2001 
examination, and after reviewing the veteran's VA medical 
treatment records, the RO continued to deny the veteran's 
request for an increased evaluation.  The claim has since 
been returned to the Board for review.

Unfortunately, the claim must be returned to the RO, and 
subsequently to the VA Medical Center/Clinic, for additional 
test results.  In January 1998, the rating criteria for 
evaluating the veteran's heart condition were amended.  The 
effect of the modification was to assure the use of current 
medical terminology and unambiguous criteria, and to reflect 
medical advances.  Valvular heart disease is now evaluated on 
the basis of the level of physical activity required to 
produce cardiac symptoms.  See 62 Fed. Reg. 65210-65212 
(December 11, 1997).  The criteria incorporate objective 
measurements of the level of physical activity, expressed in 
METs (metabolic equivalents) at which cardiac symptoms 
develop.  Id.  If the administration of a treadmill test (the 
method in which METs may be measured) is not feasible because 
of medical reasons, the modified rating schedule provided 
alternative evaluation criteria for heart disease.  38 C.F.R. 
§ 4.104, Note (2) (2000).  In essence, an estimation by a 
medical examiner (emphasis added) of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.  
Id.  

The examination results provided by the VA examiner in March 
2001 did not include either measured or estimated MET scores.  
The Board, in its Remand of February 2001, specifically asked 
for MET readings.  Without these scores, the Board is unable 
to determine whether the veteran meets the criteria necessary 
for a rating in excess of 10 percent.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The Court 
has stated that the Board is responsible for entering a final 
decision on behalf of the Secretary in claims for entitlement 
to veterans' benefits and that as such, remand instructions 
to the RO from the Board must be complied with - said 
compliance by the RO being neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).

Hence, since the medical examiner did not provide the 
requisite information needed to evaluate the veteran's claim, 
and since the RO did not return the examination to the doctor 
to obtain those scores, the Board finds that the RO did not 
comply with the Board's instructions.  Thus, the claim must 
be remanded to the RO for further processing, i.e., the 
obtaining of another cardiac examination.

Thus, the case is accordingly REMANDED to the regional office 
for the following actions:

1.  In undertaking development action 
herein, assure compliance with the notice 
and assistance provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 
U.S.C. §5103A).

2.  The veteran should be afforded a 
special cardiovascular examination in 
order to determine the current nature and 
severity of his cardiovascular disability 
under both the old and new rating 
criteria.  The regional office should 
specifically set forth the rating 
standards under all applicable diagnostic 
codes and request that the examining 
physician determine the presence, or 
absence of each factor.  The examiner 
should provide medical justification for 
the absence of documentation of any 
essential rating element as set forth in 
38 C.F.R. Part 4.  All indicated special 
studies should be conducted.  The 
examiner should consider and make 
findings under both the old and the 
amended criteria for the cardiovascular 
system as set forth in the old and new VA 
Schedule for Rating Disabilities.  The 
claims file is to be made available to 
the examiner for review prior to 
conducting the examination.

3.  The veteran's case should then be 
reviewed by the regional office.  The 
regional office should adjudicate the 
issue of an increased rating for the 
veteran's cardiovascular disability 
according to the amended schedular 
criteria, or the old criteria, whichever 
is to the advantage of the veteran.  If 
the denial is continued, the veteran and 
his representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted in this case pending completion of the 
requested action.

The Board expresses its appreciation in advance to the RO for 
it assistance in developing the requested evidence and trusts 
that it will attend to it in an expeditious manner.


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

